Present — Carswell, Johnston, Adel, Taylor and Lewis, JJ. Motion for reargument granted and on reargument judgment, in so far as appealed from, reversed on the law and the facts, with costs, and judgment of separation and separate maintenance and support directed in favor of plaintiff on the law, with costs, and the matter remitted to Special Term to determine the amount of alimony. Findings of fact and conclusions of law in conformity herewith will be made. The Per Curiam opinion of this court handed down on April 20, 1942 [263 App. *1011Div. 678], is amended accordingly. Close, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.